DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/21 has been entered. 
Election/Restrictions
Applicant’s previous election of ethyl cinnamate as component “c” is noted.

Response to Arguments
	Applicant’s arguments filed 1/21/21 (hereafter, “Remarks”) filed concurrently with an RCE have been fully considered and are addressed as follows.  As an initial matter, Applicant’s correction of the name of the previously cited secondary reference, “Akihisa” is appreciated; the rejections below have incorporated this correction.  No new reference has been cited.
	Applicant emphasizes on pages 2-5 of Remarks that triglycerides and short chain alcohol alkyl esters are very different molecules.  Applicant argues that one would not have considered Cain’s triglycerides to be the same as esterified fatty acids as claimed.  Applicant illustrates the molecular differences between alcohols and esters.  In reply, Applicant’s argument has been fully considered and is persuasive inasmuch as it is applicable to the Cain reference alone, however the rejection of record further relies on the Lee reference specifically for teaching a rationale for substituting the particularly claimed component “a” in place of a similar component, sharing a core structure, taught by Cain.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is maintained that Lee teaches isopropyl ester (component “a” as recited in claim 22) to be useful in the place of a palm oil or fractionated palm oil (see [0043]) as the palm oil agents taught by Cain.  Therefore, it is maintained that it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute isopropyl ester of Lee for a fractionated palm oil of Cain, with a reasonable expectation of success.  The rejection below provides no new references or rationale but is non-final in the event that the clarifications to the record are considered new.
	Applicant argues on page 5 of Remarks that the cited references do not appreciate the “unique benefits and features associated with the claimed invention”.  In reply, MPEP 2112 section I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Nonetheless, there does not appear to be any showing of evidence of unexpected results of practical and statistical significance.
	Applicant argues on page 5 and 6 of Remarks that the secondary references do not cure the alleged deficiency of Cain.  In reply, this argument has been fully considered but is not persuasive in view of the aforementioned reasons for maintaining rejections relying on Cain and Lee.

Maintained Grounds of Rejection, clarified
No new references and no new rationale
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 22-31 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Cain et al. (EP1001007A1, hereafter “Cain”) in view of Lee et al. (US 2008/0057552 A1, hereafter “Lee”) as evidenced by Akihisa, T. et al. (“Anti-Inflammatory and Chemopreventive Effects of Triterpene Cinnamates and Acetates from Shea Fat”, J. Oleo. Sci, 2010, May, Vol. 59, NO. 6, pp. 273-280, cited in IDS filed 10/12/18, hereafter “Akihisa”).  No new reference cited.
The instant claims are drawn to a composition comprising (a) 81-97% by weight of at least one short chain alcohol alkyl ester selected from the group consisting of ethyl alkyl ester, methyl alkyl ester, propyl alkyl ester, and isopropyl ester, (b) 3-19% by weight of triterpene esters, and (c) 1100 ppm or less of at least one short chain alcohol cinnamic ester.
Cain teaches a product comprising 93% palm mid fraction and 7% sterol esters from shea sterols (see [0020] example; see also [0004]-[0006] for instance).  Cain’s palm mid fraction comprises triglycerides which are, broadly, considered to teach a core structure common to a short-chain alcohol alkyl ester, component “a” as claimed (limitation of claim 23); it is noted that Cain alone is not relied upon for teaching component “a” of claim 22, and Lee is supplied below for teaching this feature and a rationale for substituting it.  Cain’s shea sterols are considered component “b” and comprising triterpenes such as cinnamic triterpene esters, as evidenced by Akihisa.  Akihisa discloses that shea sterols comprise triterpenes such as cinnamic triterpene esters (see sections 1 and 2.1-2.3, Fig. 1 and 2)(limitation of claim 24).  Cain’s product does not comprise any short chain alcohol cinnamic ester, thereby meeting limitation “c” as defined in claim 22 and limitations of claims 25-31.
Because Cain teaches components comprising the claimed compounds and/or compounds comprising a core structure common to the claimed compounds rather than particularly the claimed compounds and corresponding amounts, this rejection is made using obviousness rationale, in the event that Cain’s ranges are not exactly but rather, overlapping, the claimed ranges.  Nonetheless, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the components taught by Cain into a single formulation, with a reasonable expectation of success.  One would have been motivated to do so for instance, based on Cains’ particular Example in paragraph [0020]).  Further regarding claim 58, because a product and its properties are inseparable, the aforementioned product would have had the claimed effect and/or functionality.
Cain does not specify the particular at least one short chain alcohol alkyl ester.  Lee cures this deficiency.
Lee teaches modified fats and oils for use in food products, for instance (see [0025], [0030], [0036], [0039]).  Lee specifies embodiments comprising substrates comprising ingestible substances including various palm oils and fractionated palm oils (see [0043]).  Lee teaches equivalently useful substances to be esters including isopropyl esters to be also desirably included (see [0044], [0045], and [0047] for instance).
Both Cain and Lee are directed to fractionated palm oil products for use in food products.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute isopropyl ester for a generally disclosed fractionated palm oil as suggested by Lee in place of the generally disclosed palm oil components of Cain, with a reasonable expectation of success.  An express suggestion is not necessary to render such substitution obvious in view of Lee’s teaching of these components as equivalents.

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Cain et al. (EP1001007A1) in view of Lee et al. (US 2008/0057552 A1, hereafter “Lee”) as evidenced by Akihisa, T. et al. (“Anti-Inflammatory and Chemopreventive Effects of Triterpene Cinnamates and Acetates from Shea Fat”, J. Oleo. Sci, 2010, May, Vol. 59, NO. 6, pp. 273-280) as applied to claims 22-31 and 58 above, and further in view of Naidu et al. (US 20090148433 A1).
The teachings of Cain as evidenced by Akihisa have been delineated above in regard to claims 22-31 and 58.  It is noted that Cain specifies palm oil as an example source of triglycerides from which shea sterol components are obtained (see [0007]).  Cain does not teach a soft shell capsule as in claim 56.
Naidu cures this deficiency.  Naidu teaches the state of the art with regard to T3-containing compositions useful as pharmaceuticals, in cosmetics, in foods, and as nutritional supplements (see abstract, in particular).  Naidu teaches soft gel capsules (see [0101] and [0213] for instance) may be used as a carrier for components including a T3 agent and additional disclosed adjuvants.  Naidu teaches T3 from palm (see Table 2).
Both Cain and Naidu are directed to shea and/or palm components useful in food products, for instance.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add the soft shell capsule carrier taught by Naidu as a delivery vehicle for the products of Cain and Lee, with a reasonable expectation of success.  One would have been motivated to do so for ease of dosage and/or administration consistent with the teaching of Naidu.  

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617